DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 10/19/2021.
Currently claims 1-22 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Group I, Claims 1-11 and 20-22, in the reply filed on 10/19/2021 is acknowledged.  
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/09/2020 and 03/26/2020 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0200794 A1 (Huang) and further in view of US 2015/0021707 A1 (Mikhalev). 
Regarding claim 1, Huang discloses, a transistor comprising: a gallium nitride (GaN) layer (415; Fig. 4A; [0044]; i.e. channel layer, since the substrate is GaN, channel layer would also be GaN, unless otherwise stated) above a substrate (412; Fig. 4A; [0043]; i.e. substrate); 

    PNG
    media_image1.png
    379
    552
    media_image1.png
    Greyscale

a gate structure (424; Fig. 4A; [0046]; i.e. gate structure) over the GaN layer (415) (Fig. 4A; [0045]); 
a source region (420) on a first side (left) of the gate structure (424); 
a drain region (422) on a second side (right) of the gate structure (424), the second side opposite the first side (Fig. 4A; [0045]); 
a source field plate (435) above the source region (420) (Fig. 4A; [0053]); and 
But Huang fails to teach explicitly, a drain field plate above the drain region.  
However, in analogous art, Mikhalev discloses, a drain field plate (166; Fig. 1; [0014]; i.e. drain terminal field plate 166) above the drain region (116; Fig. 1; [0026]; i.e. drain diffusion region).

    PNG
    media_image2.png
    474
    812
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Mikhalev before him/her, to modify the teachings of a GaN transistor as taught by Huang and to include the teachings of a field-effect transistor with field plates in both source and drain sides as taught by Mikhalev since field plates serve to shield the substrate from electromagnetic interference and coupling between conductors above the substrate and protects it from performance degradation ([0014]). Moreover, having the field plates on both source and drain sides would make the device more robust. Absent this important teaching in Huang, a person with ordinary skill in the art would be motivated to reach out to Mikhalev while forming a GaN transistor of Huang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 2, the combination of Huang and Mikhalev teaches, the transistor of claim 1 wherein the source field plate (156) is separated by a first distance (dSFP, as designated on Fig. 1) from the source region (114) (Fig. 1; [0015]; Mikhalev Reference), and 
wherein the drain field plate (166) is separated from the drain region (116) by a second distance (dDFP, as designated on Fig. 1), wherein the first (dSFP) and second (dDFP) distances are the same (Fig. 1; [0015]; Mikhalev Reference).  

    PNG
    media_image3.png
    472
    807
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Huang and Mikhalev before him/her, to modify the teachings of a GaN transistor as taught by Huang and to include the teachings of a field-effect transistor with field plates in both source and drain sides as taught by Mikhalev since field plates serve to shield the substrate from electromagnetic interference and coupling between conductors it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The first distance can be equal, larger or smaller than the second distance. Choosing same distance with a reasonable expectation of success is obvious. Absent this important teaching in Huang, a person with ordinary skill in the art would be motivated to reach out to Mikhalev while forming an organic electroluminescence device of Huang. The examiner notes that in MPEP 2144 (IV), it is stated that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Regarding claim 3, Huang discloses, the transistor of claim 1 wherein the source field plate (156) is separated by a first distance (dSFP, as designated on Fig. 1) from the source region (114) (Fig. 1; [0015]; Mikhalev Reference) and wherein the drain field plate (166) is separated from the drain region (116) by a second distance (dDFP, as designated on Fig. 1) (Fig. 1; [0015]; Mikhalev Reference).  
But the combination of Huang and Mikhalev fails to teach, wherein the first distance and the second distance are different.  
However, in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The first distance can be equal, larger or smaller than the second distance. Choosing different distance with a reasonable expectation of success is obvious (Mikhalev Reference). Besides, the inventor did not mention any criticality of one distance same, different, larger or smaller than the other (See Specification page 4). See 103 motivation in claim 1.
Regarding claim 4, the combination of Huang and Mikhalev fails to teach, the transistor of claim 3 wherein the first distance is greater than the second distance.  
However, in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The first distance can be equal, larger or smaller than the second distance. Choosing first distance is greater than the second distance with a reasonable expectation of success is obvious (Mikhalev Reference). Besides, the inventor did not mention any criticality of one distance same, different, larger or smaller than the other (See Specification page 4). See 103 motivation in claim 1.
Regarding claim 5, the combination of Huang and Mikhalev fails to teach, the transistor of claim 3 wherein the second distance is greater than the first distance.  
However, in MPEP 2143 (I) (E), it is stated that it is "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. The first distance can be equal, larger or smaller than the second distance. Choosing second distance is greater than the first distance with a reasonable expectation of success is obvious (Mikhalev Reference). Besides, the inventor did not mention any criticality of one distance same, different, larger or smaller than the other (See Specification page 4). See 103 motivation in claim 1.
Regarding claim 6, the combination of Huang and Mikhalev teaches, the transistor of claim 1 wherein a voltage (26.5V; Mikhalev Reference) applied to the source field plate (156) and applied to drain field plate (166, slightly less than 26.5V; Mikhalev Reference) are different from a gate voltage (30V) applied to the gate structure (146) and VSS (0V) (Fig. 1; [0023]; Mikhalev Reference). See 103 motivation in claim 1.
Regarding claim 7, the combination of Huang and Mikhalev teaches, the transistor of claim 1 wherein the source field plate (156) has a top surface and the drain field plate (166) has a top surface, wherein the top surface of the source field plate and the top surface of the drain field plate are substantially coplanar with a top surface of the gate structure (146) (Fig. 1; [0023]; Mikhalev Reference). See 103 motivation in claim 1.
Regarding claim 8, the combination of Huang and Mikhalev teaches, the transistor of claim 1 further comprising: a source metal contact (150) 
a drain metal contact (160) wherein the drain field plate (166) is located laterally between the drain metal contact (160) and the gate structure (146) (Fig. 1; [0014] – [0015]; Mikhalev Reference). See 103 motivation in claim 1. 
Regarding claim 9, the combination of Huang and Mikhalev teaches, the transistor of claim 1 wherein the source field plate (156) is separated from the-3- Serial No.: 16/65 1,327Examiner: Imtiaz, SM SohelAttorney Docket No. P1 18827PCT-USArt Unit 2812gate structure (146) by a first distance (168) and wherein the drain field plate (166) is separated from the gate structure (146) by a second distance (168) wherein the first distance and second distance are the same (Fig. 1; [0016]; Mikhalev Reference; Mikhalev teaches both gaps as 168 and as such they are same). See 103 motivation in claim 1. 
Regarding claim 10, Huang discloses, the transistor of claim 1 further comprising a first spacer (418, left) on a source side of the gate structure (424) and a second spacer (418, right) on a drain side of the gate structure (424) (Fig. 4A; [0045]).  
	Note: With broadest reasonable interpretation, dielectric layer 418 around the gate structure 424 can be considered as spacer layer.

    PNG
    media_image1.png
    379
    552
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 11 objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 11, the closest prior art, US 2017/0200794 A1 (Huang), in combination with US 2015/0021707 A1 (Mikhalev), fails to disclose, “the transistor of claim 1 further comprising a second gate structure, the second gate structure over the GaN layer and between the gate structure and the drain field plate”, in combination with the additionally claimed features, as are claimed by the Applicant.  

Claims 20-22 are allowed.
The following is the examiner’s statement of reasons of allowance.
Independent claim 20 is allowable because the closest prior art US Patent Pub # US 2017/0200794 A1 to Huang teaches, a first transistor, comprising: 
a gallium nitride (GaN) layer (415; Fig. 4A; [0044]; i.e. channel layer, since the substrate is GaN, channel layer would also be GaN, unless otherwise stated) above a substrate (412; Fig. 4A; [0043]; i.e. substrate); 

    PNG
    media_image1.png
    379
    552
    media_image1.png
    Greyscale

a first gate structure (424) over the GaN layer (415) (Fig. 4A; [0045]);
a first source region (420) on a first side (left) of the first gate structure (424);-5- Serial No.: 16/651,327Examiner: Imtiaz, SM Sohel 
Attorney Docket No. P1 tS827PCT-USArt Unit 2812a first drain region (422) on a second side (right) of the first gate structure (424), the second side opposite the first side (Fig. 4A; [0045]); 
a first source field plate (435) above the first source region (420) (Fig. 4A; [0053]); and 
Furthermore, US Patent Pub # US 2015/0021707 A1 to Mikhalev teaches, a first drain field plate (166; Fig. 1; [0014]; i.e. drain terminal field plate 166) above the first drain region (116; Fig. 1; [0026]; i.e. drain diffusion region).

    PNG
    media_image2.png
    474
    812
    media_image2.png
    Greyscale

However, neither Huang nor any cited prior art, appear to explicitly disclose, in context, 
a second transistor, comprising: 
a second gate structure over the GaN layer; 
a second source region on a first side of the second gate structure; 
a second drain region on a second side of the second gate structure, the second side opposite the first side; 
a second source field plate above the second source region; and 
a second drain field plate above the second drain region; 
a first capacitor coupled between the first drain field plate of the first transistor and the second drain of the second transistor; 
a second capacitor coupled between the second drain field plate of the second transistor and the first drain of the first transistor; 
a third capacitor coupled between the first source field plate of the first transistor and the second source of the second transistor; and 

Specifically, the aforementioned ‘a first capacitor coupled between the first drain field plate of the first transistor and the second drain of the second transistor; 
a second capacitor coupled between the second drain field plate of the second transistor and the first drain of the first transistor; 
a third capacitor coupled between the first source field plate of the first transistor and the second source of the second transistor; and 
a fourth capacitor coupled between the second source field plate of the second transistor and the first source of the first transistor,’ is material to the inventive concept of the application at hand to achieve higher maximum breakdown voltage of gallium nitride devices used in RF power amplifiers.
Dependent claims 21-22 depend, directly or indirectly, on allowable independent claim 20. Therefore, claims 21-22 are also allowable.


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2017/0148912 A1 (Chu) - A field effect transistor (FET) is disclosed including a III-nitride channel layer, a III-nitride barrier layer on the channel layer, a first dielectric on the barrier layer, a first gate trench extending through the first dielectric, and partially or entirely through the barrier layer, a second dielectric on a bottom and walls of the first gate trench, a source electrode on a first side of the first gate trench, a drain electrode on a second side of the first gate trench opposite the first side, a first gate electrode on the second dielectric and filling the first gate trench, a third dielectric between the first gate trench and the drain electrode, a second gate trench extending through the third dielectric and laterally located between the first gate trench and the drain electrode, and a second gate electrode filling the second gate trench.
2. US 2017/0194488 A1 (Gao) – A semiconductor device is disclosed with a current terminal region located in a device active area. A guard region is located in a termination area of the device. A plurality of floating field plates are located in the termination area and are ohmically coupled to the guard region. The floating field plates and guard region act in some embodiments to “smooth” the electrical field distribution along the termination area.
3. US 2012/0211800 A1 (Boutros) - A GaN device is disclosed by etching a void in the nucleation and buffer layers between the gate and the drain. This void and the underside of the device substrate may be plated to form a back gate metal layer. The arrangement increases the device breakdown voltage by reducing the electric field strength from the gate to the drain of a HEMT. This electric field strength is reduced by placing a back gate metal layer below the active region of the channel. The back gate metal layer may be in electrical contact with the source or drain.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


12/14/2021